CLEVENGER, Circuit Judge.

ORDER

Larry N. Vitatoe moves for reconsideration of the court’s order dismissing his petition for review for failure to comply with the court’s July 15, 2004 order directing him to serve a copy of his corrected brief and appendix on counsel for the General Services Administration (GSA) and to file a notice of such service with the court.
Vitatoe has now filed a notice of service with the court.
Accordingly,
IT IS ORDERED THAT:
(1) The motion for reconsideration is granted.
*16(2) The July 29, 2004 dismissal order is vacated, the mandate is recalled, and the petition for review is reinstated.
(3) GSA’s brief is due within 30 days of the date of filing of this order.